Citation Nr: 1026223	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher initial ratings cervical spine 
disability:  20 percent for orthopedic manifestation; and 10 
percent, each, for numbness of the right and left lower upper 
extremity as neurological manifestations.  

2.  Entitlement to higher initial and subsequent ratings for 
lumbar spine disability:  10 percent for orthopedic 
manifestations, prior to November 12, 2008; 20 percent for 
orthopedic manifestations, from November 12, 2008, and 10 
percent, each, for numbness of the right and left lower 
extremities as neurological manifestations.

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of excisions of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2004 rating decision in which the RO in Washington, 
DC, inter alia, granted service connection for sleep apnea ( 
rated as 30 percent disabling), for  herniated disc with shoulder 
and neck pain (rated as 10 percent disabling), for disc bulge of 
the low back ( rated as 10 percent disabling), for seborrheic 
dermatitis ( rated as 10 percent disabling), for basal cell 
carcinoma (rated as noncompensable), and for  adhesive capsulitis 
of the right shoulder (rated as noncompensable).  All of awards 
of service connection were made effective September 1, 2004.  The 
September 2004 rating decision also denied service connection for 
bilateral foot problems.  In October 2004, the Veteran filed a 
notice of disagreement (NOD) with the denial of service 
connection for foot problems.  In November 2004, the Veteran 
filed an NOD with the initial ratings assigned for his service-
connected sleep apnea, cervical spine disability, low back 
disability, seborrheic dermatitis, basal cell carcinoma, and 
right shoulder disability.

During the course of the appeal, the Veteran's claims file was 
transferred to the RO in Roanoke, Virginia (which now has 
jurisdiction over the appeal).  In an April 2005 rating decision, 
the Roanoke RO granted a 50 percent rating for sleep apnea, 
effective November 14, 2004.  

A statement of the case (SOC) regarding the claims for higher 
initial ratings for the Veteran's cervical spine disability, 
lumbar spine disability, basal cell carcinoma, seborrheic 
dermatitis, and the right shoulder condition, and the claim for 
service connection for bilateral plantar fasciitis was issued in 
April 2005, however, the notice letter accompanying the April 
2005 SOC informed the Veteran that the SOC was not the Decision 
Review Officer's (DRO's) final review, but that, rather, an 
examination was being scheduled and, once the additional 
development was complete, all of the evidence of record would be 
reviewed by the DRO.  The letter informed the Veteran that, 
because the DRO would make another decision, he did not have to 
file his substantive appeal, but would have 60 days after the 
DRO's decision was made, or the remainder, if any, of the one-
year period from the date of notice of the September 2004 rating 
decision, whichever period was greater.

In a September 2005 rating decision, the RO, inter alia, granted 
service connection and assigned an initial 10 percent rating, for 
numbness in the right and left upper extremities, and for 
numbness in the right and left lower extremities, each as 
secondary to the service-connected disability of disc bulge, 
lumbar spine.  All of the awards of service connection were also 
made effective September 1, 2004.  Because the rating schedule 
authorizes separate ratings for orthopedic and neurological 
manifestations of disabilities of the spine, and the RO has 
granted such separate ratings for neurological manifestations 
during the pendency of the appeal, the Board has recharacterized 
the appeal as to the cervical spine  and lumbar spine 
encompassing consideration of those matters, as well (as 
reflected on the title page).   

In a March 2006 rating decision, the RO granted higher initial 
ratings of 60 percent for seborrheic dermatitis, 20 percent for 
herniated disc of the cervical spine, 10 percent for right 
shoulder arthritis; as well as granted service connection for 
bilateral plantar fasciitis (representing a full grant of the 
benefits sought with respect to that disability).  In the March 
2006 rating decision, the RO indicated that it considered the 
grant of an initial 60 percent rating for seborrheic dermatitis a 
full grant of the benefit sought on appeal because it was the 
highest rating available under the assigned diagnostic code.  See 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2009).  The Board 
notes that, in communications from the Veteran and his 
representative since the March 2006 rating decision, there has 
been no challenge to the assignment of the 60 percent rating for 
seborrheic dermatitis, thus indicating that the Veteran was not 
seeking an even higher rating, either pursuant to a different 
diagnostic code or on an extra-schedular basis.  See A.B. v. 
Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).  

Also in March 2006, the RO issued a supplemental SOC (SSOC), 
addressing the claims for higher initial ratings remaining on 
appeal.  A March 2006 deferred rating decision indicates that the 
March 2006 SSOC is actually a final DRO SOC, because no final DRO 
decision had been issued previously.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2006.

In a May 2006 rating decision, the RO granted a 50 percent rating 
for sleep apnea from September 1, 2004, the date of the grant of 
service connection.  The Board notes that, in his November 2004 
NOD, the Veteran limited his claim to entitlement to an initial 
50 percent rating for sleep apnea.  A.B., 6 Vet. App. at 39.  
Thus, the initial rating of 50 percent established in the May 
2006 rating decision constitutes a full grant of that claim.

In a June 2008 decision, the Board denied the claim for an 
initial rating in excess of 10 percent for right shoulder 
arthritis.  The Board also remanded the claims remaining on 
appeal to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  After partially 
completing the requested development, the AMC granted an initial 
rating of 10 percent for excisions of basal cell carcinoma, and a 
higher rating of 20 percent for disc bulge, lumbar spine, 
effective November 12, 2008; but continued to deny any higher 
rating associated with the with the cervical spine (as reflected 
in an April 2009 supplemental SOC (SSOC)) and returned the 
matters on appeal to the Board for further consideration.

Because the appeal involves disagreement with the initial ratings 
assigned following the grants of service connection, the Board 
has characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  Moreover, although higher 
ratings have been assigned for a herniated disc of the cervical 
spine, lumbar spine disability, and excisions of basal cell 
carcinomas, because higher ratings are available, and the Veteran 
is presumed to seek the maximum available benefit for a 
disability, the claims for higher ratings for these disabilities 
remain viable on appeal.  Id.; see also A.B., 6 Vet. App. at 38.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, DC.  
VA will notify the Veteran when further action, on his part, is 
required. 


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such will, regrettably, further 
delay an appellate decision on these matters.

In the June 2008 remand, the Board noted that the Veteran's 
service-connected cervical and lumbar spine disabilities have 
been rated, primarily, as intervertebral disc syndrome (IVDS).   
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating schedule 
essentially provides that IVDS may be rated by one of three ways: 
(1) on the basis of the frequency of incapacitating episodes; (2) 
under the criteria of the General Rating Formula for Rating 
Disabilities of the Spine; or (3) by separately rating any 
orthopedic and neurological manifestations, whichever method 
results in the higher evaluation.  Here, by continuing the 
ratings for the cervical and lumbar spine disabilities (but, 
increasing at separate times the ratings for the cervical and 
lumbar spine disabilities), and in assigning the separate 10 
percent ratings for numbness in the upper extremities (under 
Diagnostic Code 8599-8515) and numbness in the lower extremities 
(under Diagnostic Code 8599-8520), the RO has, effectively, 
utilized the third method noted above.

Under Diagnostic Code 8515, mild incomplete paralysis of the 
median nerve, in either the major or minor extremity, warrants a 
10 percent rating.  Moderate incomplete paralysis warrants a 30 
percent rating in the major extremity and a 20 percent rating in 
the minor extremity.  Severe incomplete paralysis warrants a 50 
percent rating in the major extremity and a 40 percent rating in 
the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic 
nerve which is mild, moderate, moderately severe, and severe, 
with marked muscular atrophy, warrants ratings of 10, 20, 40, and 
60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

The Board requested that the Veteran undergo VA orthopedic and 
neurological examinations, by appropriate physicians, at a VA 
medical facility.  The Board instructed that the neurological 
examination be conducted first, and that examination report be 
made available to the VA orthopedic examiner in conjunction with 
his or her examination of the Veteran.  The neurological examiner 
was requested to describe the severity of any neurological 
symptoms, specifically, whether such symptoms were mild, 
moderate, moderately severe, or severe.  After both examinations 
were conducted, the orthopedic examiner was asked to consider all 
neurological and orthopedic examination findings and render 
findings particularly responsive to the criteria for rating 
IVDS-specifically, as to the existence and frequency of any of 
the Veteran's incapacitating episodes (i.e., a period of acute 
signs and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician).  If the Veteran had 
incapacitating episodes associated with his cervical or lumbar 
spine disabilities, the examiner was asked to specify whether, 
over the past 12 months, such episodes have had a total duration 
of (a) at least two weeks but less than 4 weeks; (b) at least 4 
weeks but less than 6 weeks; or (c) at least 6 weeks.  

Pursuant to the Board's remand, a VA orthopedic examination was 
conducted in November 2008, and a VA neurological examination was 
conducted in February 2009.  The Board observes that the same 
examiner performed both examinations.  However, the examiner did 
not provide an assessment of the describe the severity of the 
neurological manifestations-specifically, whether such symptoms 
are  mild, moderate, moderately severe, or severe.  Further, the 
examiner did not include any information regarding the existence 
and frequency of incapacitating episodes.

Accordingly, the Veteran's entire claims file should be forwarded 
to the examiner who examined the Veteran and prepared the 
November 2008 and March 2009 examination reports for an addendum 
opinion addressing the noted questions.  The RO should only 
arrange for the Veteran to undergo further examination(s) if the 
prior examiner is not available, or cannot provide the requested 
findings without first examining the Veteran.

If  any further examination(s) is/are scheduled, the Veteran is 
hereby advised that failure to report to the scheduled 
examination(s), without good cause, may result in denial of the 
claims (as the claims for higher rating, emanating from original 
claims for service connection, will be considered on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination(s), the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the date and time 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior arranging for the Veteran to undergo further examination, 
the RO should obtain and associated 

The Board notes that the record reflects that there are 
outstanding VA medical records that may be pertinent to the 
claims on appeal.  During the June 2005 VA examination, the 
Veteran reported that he was being seen by pain management for 
his lumbar spine disability, however, no records of post-service 
treatment for the lumbar spine disability have been associated 
with the claims file.  Further, in an August 2006 statement, 
accompanying a record of dermatological treatment, the Veteran's 
representative indicated that VA would find recent treatment 
records for recurring episodes of basal cell carcinoma, however, 
the claims file only includes three records of post-service 
dermatological treatment, from December 2004, June 2005, and 
August 2006.  Significantly, these three records of 
dermatological treatment were created at DiLorenzo TRICARE Health 
Clinic, Bethesda Naval Medical Center (NMC), and Washington VA 
Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of treatment for the Veteran from the above-
noted facilities, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
while the matters are on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from DiLorenzo 
TRICARE Health Clinic, Bethesda NMC, and 
Washington VAMC all outstanding pertinent 
records of evaluation and/or treatment of the 
Veteran.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses from 
each contacted entity have been associated 
with the claims file, the Veteran's entire 
claims file should be forwarded to the 
examiner who examined the Veteran in 
November 2008 and February 2009 for an 
addendum opinion that addresses the existence 
and frequency of any of any incapacitating 
episodes (i.e., a period of acute signs and 
symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a 
physician).  If the Veteran has had 
incapacitating episodes associated with his 
cervical spine disability and/or his lumbar 
spine disability, for each disability, the 
examiner is asked to specify whether, over 
the past 12 months, such episodes have had a 
total duration of (a) at least two weeks but 
less than 4 weeks; (b) at least 4 weeks but 
less than 6 weeks; or (c) at least 6 weeks.

Additionally, for numbness of each extremity 
as a neurological manifestation associated 
with the cervical spine disability, as well 
as lumbar spine disability, the examiner 
should provide an assessment of the severity 
of such neurological manifestation--
specifically, whether such manifestation is  
mild, moderate, moderately severe, or severe.

If the prior examiner is not available, or is 
unable to provide the requested opinion 
without examining the Veteran, the RO should 
arrange for the Veteran to undergo VA 
orthopedic and neurological examination, by 
(an) appropriate physician(s), with 
instructions consistent with those noted in 
the Board's prior 2008 remand.

The physician(s) should set forth all 
examination findings (if any), along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim) and legal 
authority.  The RO's adjudication of the 
claims for higher initial rating should 
include consideration of whether "staged" 
rating of the Veteran's disability, pursuant 
to Fenderson (cited to above) is appropriate.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


